IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL CHURCH, §
§ No. 599, 2014
Defendant Below- §
Appellant, §
§
v. 3 Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 1101004755
Plaintiff Below- §
Appellee. §

Submitted: February 1 1, 2015
Decided: March 17, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
MB

This 17'h day of March 2015, upon consideration of the State’s motion
to dismiss and the appellant’s response thereto, it appears to the Court that:

(l) The appellant, Michael Church, filed this appeal from a
decision of the Superior Court, dated October 3, 2014, denying his motion
for reconsideration of the Superior Court’s September 24, 2013 denial of his
motion for appointment of counsel. The State has ﬁled a motion to dismiss
Church’s appeal based on this Court's lack of jurisdiction to entertain an

interlocutory appeal in a criminal matter.

(2) Church ﬁled a response to the motion to dismiss on February
1], 2015. The response addresses the merits of his motion for counsel but
does not address the interlocutory nature of this appeal.'

(3) Under the Delaware Constitution, only a ﬁnal judgment may be
reviewed by the Court in a criminal case.2 The Court has no jurisdiction to
entertain an appeal from an interlocutory order in a criminal matter.3

(4) The Superior Court's October 3, 2014 order denying Church’s
motion for appointment of counsel is an interlocutory order. The denial of
the motion for appointment of counsel is not appealable as a collateral

order.4
NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

BY THE COURT:

 

' Church’s response suggests that he is also attempting to appeal the Superior Court’s
denial of his motion for postconviction relief. The order denying postconviction relief
was docketed in June 2013. Any appeal from that order is clearly out of time and cannot
be considered by this Court now. See Supr. Ct. R. 6(a)(iii).

3 Del. Const. art. IV, § 110 )(b).
3 Robinson v. State, 704 A.2d 269, 271 (Del. 1993).
4 Gotrlieb v. State, 697 A.2d 400, 402 (Del. 1997).

-2-